McCALL, Justice.
These are simultaneous appeals from final orders of the Circuit Court of Elmore County, dismissing the appeals of the State of Alabama in eminent domain proceedings, for the reason that on appeal to the circuit court from the probate court, where the proceeding originated, the guardian ad litem was not served with copies of the notices of appeal. On the premise that the issues of fact and law are the same in the two cases, on April 10, 1972, we ordered the cases consolidated for argument, consideration and disposition.
Now, on authority of State of Alabama v. Carr Cobb, (decided September 7, 1972), 289 Ala.Sup. 385, 267 So.2d 795, wherein the same issues of fact and law as are here involved were considered and decided by this court, we reversed the judgment of the Circuit Court of Elmore County in each of these cases and remand them to that court with direction to act in the premises as directed by the opinion of this court in that said cause already decided by us.
Reversed and remanded.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and SOMERVILLE, JJ., concur.